

Offer of Employment
 
Daniel J. Simon
 
Title:
Executive Vice-President, Chief Operating Officer
 
Location:
Denver, CO
 
Direct Supervisor:
Scott Pearce, Chief Executive Officer
 
Targeted Start Date:
Immediately
 
Base Salary:
$270,000 per annum
 
Performance Bonus:
You will be eligible to participate in the company’s annual bonus program in an
amount up to 65% of base salary, based on achieving the performance goals set by
the Company’s Board of Directors.  The bonus will be paid annually, typically in
March following the completion of a performance review and closing of the
Company’s financial and operating results in February.  You will begin
participation in the Performance Bonus program in 2010.  The terms and
conditions, including amount, of the bonus plan shall be at the sole discretion
of the Board.
 
Stock Options:
You will be eligible to participate in BioFuel Energy’s employee stock incentive
program, which grants are subject to Board approval.  Your grant of 150,000
stock options has been approved by the Board, and the date of such grant will be
the date of your acceptance of this offer.
 
Vacation:
Senior executives are expected to take paid time off to the extent their work
schedules and executive duties permit.
 
Benefits:
Medical, dental, life and disability insurances, and the Company 401(k)
retirement plan.

 
 
 

--------------------------------------------------------------------------------

 


Severance:
Upon termination of your employment without “Cause” (as defined in your expiring
Executive Employment Agreement (the “Agreement”)), or upon your termination of
employment for “Good Reason” (also as defined in the Agreement), you will be
entitled to and the Company shall pay to you severance equal to twelve
(12) months of your base salary, and your health benefit coverage will be
continued by the Company, at the Company’s expense, for 12 months pursuant to
COBRA; provided that, if your employment is terminated following a “Change of
Control” (as defined under the Company’s Change of Control Plan (the “Plan”))
you will be entitled to the severance provided for Executives under the Plan, in
lieu of the severance provided above and notwithstanding your previous exclusion
from the Plan.  For the avoidance of doubt, nothing contained herein shall limit
your ability, or that of the Company, to terminate your employment at any time,
with or without Cause or notice.
 
Release/Non-Compete:
Upon termination of your employment, and as a condition to receiving the
severance payments described above, you will execute a general Release, and
enter into a non-competition agreement with the Company, in substantially the
forms referred to in or attached to the Agreement.



The indemnification provisions contained in paragraph 10 of the Agreement are
expressly incorporated into this offer, and shall remain in full force and
effect.  Except for the immediately foregoing, this offer supersedes the
Agreement in its entirety and, upon acceptance by the Executive, shall
constitute a written amendment to the Agreement as provided under Paragraph 17
thereof, and thereafter govern the respective obligations of the Executive and
the Company.  The parties may refer to the Agreement to the extent that
particular definitions and other provisions are expressly incorporated in this
offer.
 
Your signature below confirms that the Company has offered the above employment
offer to you and that you have accepted the offer on the terms and conditions
provided above.  This job offer is contingent upon approval by the Company’s
Board of Directors; provided that, the stock option grant, severance, and salary
provisions shall be implemented immediately upon your acceptance of this offer.
 


 


/s/ Daniel J. Simon
3/9/10
Daniel J. Simon
Date
   
/s/ Scott Pearce
3/9/10
Scott Pearce, Chief Executive Officer
Date


 
 

--------------------------------------------------------------------------------

 
